UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-165751 Santaro Interactive Entertainment Company (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 5348 Vegas Drive, Las Vegas, NV 89108 (Address of principal executive offices, including zip code.) (702) 871-8678 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES¨ NOx Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-Y (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES¨ NOx Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ¨No x As of July 14, 2010, there are 11,830,000 shares of common stock outstanding. All references in this Report on Form 10-Q to the terms “we”, “our”, “us”, the “Company”, “Santaro” and the “Registrant” refer to Santaro Interactive Entertainment Company unless the context indicates another meaning. PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Santaro Interactive Entertainment Company, Inc. (A Development Stage Company) Financial Statements (Unaudited) For the Period from December 30, 2009 (Inception) to May 31, 2010 Santaro Interactive Entertainment Company, Inc. (A Development Stage Company) Index to the Financial Statements (Unaudited) For the Period from December 30, 2009 (Inception) to May 31, 2010 Balance Sheet as of May 31, 2010 (Unaudited) and February 28, 2010 F-1 Statements of Operations (Unaudited) for the periods from March 1, 2010 to May 31, 2010; and from December 30, 2009 (Inception) to May 31, 2010 F-2 Statement of Changes in Stockholders’ Equity (Unaudited) for the period from December 30, 2009 (Inception) to May 31, 2010 F-2 Statements of Cash Flows (Unaudited) for the periods from March 1, 2010 to May 31, 2010; and from December 30, 2009 (Inception) to May 31, 2010 F-3 Notes to the Financial Statements (Unaudited) F-4 Santaro Interactive Entertainment Company, Inc. (A Development Stage Company) Balance Sheets May 31, 2010 February 28, 2010 (Unaudited) ASSETS Current assets: Cash $ $ Prepaid expenses Total current assets Other assets: Intangible assets - net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Total current liabilities Stockholders' Equity: Common stock, par value $.001, 75,000,000 shares authorized, 11,830,000 issued and outstanding as of May 31, 2010 Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to the financial statements (Unaudited). Santaro Interactive Entertainment Company, Inc. (A Development Stage Company) Statement of Operations (Unaudited) For the Three Month Period Ended May 31, 2010 For the Period from December 30, 2009 (Inception) to May 31, 2010 Revenues: $
